Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 12/17/2021.
•	 Claims 2-23, 42-63 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 2-23, 42-63 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 2 and 42 
• wherein the neural network includes a first portion configured to receive as input low-fidelity indentation parameters, a second portion configured to receive as input high-fidelity indentation parameters, and an integration portion that integrates one or more outputs of the first portion and one or more outputs of the second portion.

	The closest prior art of record -Suresh et al. (Patent No. 6,134,954) discloses an indentation measurement apparatus is retrofittable onto any of a variety of load-applying frames and includes a mount for mounting an indenter of any geometry (for example blunt or sharp). The arrangement is very stiff and mechanical values including Young's modulus, strain hardening exponent, yield strength, and hardness can be obtained from a single load/unload versus displacement test. 
Another relevant prior art of record - Dao et al. (Patent No. US  6,771,800 B2) attempt to highlights geological hiatuses i.e.  erosions and gaps by using the image obtained by accumulating continuity curves representative of seismic horizons so as to determine the geological strata constituting the seismic section, such as they were deposited and not such as they are observed today. 
Yet, another relevant prior art of record - Murali et al. (Pub. No.: US 2017/0200063 A1) teaches applying a set of sections spanning a down-sampled version of an image of a road-scene to a low-fidelity classifier to determine a set of candidate sections for depicting one or more objects in a set of classes.. The set of candidate sections of the down-sampled version may be mapped to a set of potential sectors in a high-fidelity version of the image. Both classifier uses Convolution Neural Network (CNN) trained on the respective training sets.
Leary et al. (Pub. No.: US 2004/0019469 A1) discloses a method of generating a multi-fidelity model of a system comprises the steps of obtaining training data from a high fidelity model of the system, providing a low fidelity model of the system, providing a kriging model to compensate for discrepancies between the high and low fidelity models.
Punchin et al. (Pub. No.: US 2016/0377518 A1) relates to the field of testing and measuring the mechanical properties of materials using a nondestructive method, specifically an indentation device using an instrumented measurement system.
Aydin et al. (General Multi-Fidelity Framework for Training Artificial Neural Networks With Computational Models, Frontiers in Materials, 2019, pp 1-14) discloses both systematic and general Approach of training of the artificial neural networks(ANN). It uses cheap low-fidelity computational models to start the training of the artificial neural networks(ANN) and gradually switches to higher-fidelity training data as the training of the ANN progresses. 
Zhang et al. (Identification of Plastic Properties From Conical Indentation Using a Bayesian- Type Statistical Approach, Journal of Applied Mechanics, 2019, pp 1-9) consider results for three sets of plastic material properties that give rise to essentially identical curves of indentation force versus indentation depth in conical indentation. The corresponding surface profiles after unloading are also calculated. A simplified Bayesian-type statistical approach is used to identify the values of flow strength and strain hardening exponent for each of the three sets of material parameters.
Mahmoudi et al. (A Neural Networks approach to characterize material properties using the spherical indentation test, Frontiers in Materials, Procedia Engineering 10 (2011) 3062–3067) discloses determination of material characteristics using the instrumented indentation test to determine three parameters of the LUDWIG’s equation using the spherical indentation test and Neural Networks. 
Xu et al. (Research of Elastic Anisotropy Based on Neural Network, IEEE. 2008. pp 528-531) discloses the superiority of the neural networks to get mechanical properties of the elastic anisotropy from nano-indentation load-displacement data. The creation of the training simples, the composing of the neural network and the method of the input vectors are discussed in details. 

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 2 and 42.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 2-23, 42-63 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146